 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   KHALEV RAMIREZ,               ) Case No. CV 19-4996-AB (JPR)
                                   )
12                   Plaintiff,    )
                                   )          J U D G M E N T
13              v.                 )
                                   )
14   COUNTY OF LOS ANGELES et      )
     al.,                          )
15                                 )
                     Defendants.   )
16                                 )

17       Pursuant to the Order Accepting Findings and Recommendations
18 of U.S. Magistrate Judge,
19      IT IS HEREBY ADJUDGED that this action is dismissed with
20 prejudice.
21
22 DATED: October 21, 2019
                                   ANDRÉ BIROTTE JR.
23                                 U.S. DISTRICT JUDGE
24
25
26
27
28
